Case: 15-60091      Document: 00513436050         Page: 1    Date Filed: 03/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60091
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 23, 2016
THIAGO ANDRE DIAS,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A098 909 643


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Thiago Andre Dias, a native and citizen of Brazil, seeks review of a
decision by the Board of Immigration Appeals (“BIA”) dismissing his appeal
from an immigration judge’s denial of his motion to reopen removal
proceedings. In that motion, Dias sought rescission of a removal order that
was entered in absentia after he failed to appear at his immigration hearing.
See 8 U.S.C. § 1229a(b)(5)(C)(ii). He asserted a lack of notice.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60091    Document: 00513436050     Page: 2   Date Filed: 03/23/2016


                                 No. 15-60091

      We review the BIA’s dismissal of an appeal from an immigration judge’s
denial of a motion to reopen removal proceedings under “a highly deferential
abuse-of-discretion standard.” Gomez-Palacios v. Holder, 560 F.3d 354, 358
(5th Cir. 2009). We review questions of law de novo and factual findings for
substantial evidence. Id. When, as in this case, the BIA’s decision is based, in
part, on the immigration judge’s opinion, we will consider both decisions. Zhu
v. Gonzales, 493 F.3d 588, 593−94 (5th Cir. 2007).
      In the instant case, the immigration court sent Dias a notice of his
hearing via regular mail to the address Dias provided at the time he was served
with his notice to appear. The notice was returned as undeliverable. Dias
argues that the lack of notice should not be attributed to him because his notice
to appear did not adequately inform him, as required by 8 U.S.C. § 1229(a), of
his obligation to inform the immigration court of any changes to his mailing
address, of the consequences for failing to provide such notice, or of the
consequences for failing to appear at his immigration hearing. He contends
that he should have received notice in Portuguese.        However, substantial
evidence supports the BIA’s finding that Dias was adequately advised of that
information. Nothing in Section 1229(a) requires that the notice to appear be
in any language other than English. Substantial evidence also supports the
BIA’s determination that Dias failed to provide the court with a valid address.
A motion to reopen may be denied if an alien’s lack of notice of a removal
hearing was the result of his failure to comply with his obligation to provide
proper address information. See Gomez-Palacios, 560 F.3d at 360−61; see
also § 1229a(b)(5)(A)−(B).
      Dias has not shown that the BIA abused its discretion in affirming the
immigration judge’s denial of his motion to reopen and rescind his removal
order. His petition for review is DENIED.



                                       2